SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 Commission File No.0-25969 RADIO ONE, INC. (Exact name of registrant as specified in its charter) Delaware 52-1166660 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1010 Wayne Avenue, 14th Floor Silver Spring, Maryland20910 (Address of principal executive offices) (301)429-3200 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer þ Indicate by check mark whether the registrant is a shell company as defined in Rule12b-2 of the Exchange Act.Yes o Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2012 ClassA Common Stock, $.001 ParValue ClassB Common Stock, $.001 ParValue ClassC Common Stock, $.001 ParValue ClassD Common Stock, $.001 ParValue TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item 1. Consolidated Statements of Operations for the Three Months and Six Months Ended June 30, 2012 and 2011 (Unaudited) 4 Consolidated Statements of Comprehensive Income (Loss) for the Three Months and Six Months Ended June 30, 2012 and 2011 (Unaudited) 5 Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 6 Consolidated Statement of Changes in Equity for the Six Months Ended June 30, 2012 (Unaudited) 7 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) 8 Notes to Consolidated Financial Statements (Unaudited) 9 Consolidating Financial Statements 35 Consolidating Statement of Operations for the Three Months Ended June 30, 2012 (Unaudited) 35 Consolidating Statement of Operations for the Three Months Ended June 30, 2011 (Unaudited) 36 Consolidating Statement of Operations for the Six Months Ended June 30, 2012 (Unaudited) 37 Consolidating Statement of Operations for the Six Months Ended June 30, 2011 (Unaudited) 38 Consolidating Statement of Comprehensive Income (Loss) for the Three Months Ended June 30, 2012 (Unaudited) 39 Consolidating Statement of Comprehensive Income (Loss) for the Three Months Ended June 30, 2011 (Unaudited) 40 Consolidating Statement of Comprehensive Income (Loss) for the Six Months Ended June 30, 2012 (Unaudited) 41 Consolidating Statement of Comprehensive Income (Loss) for the Six Months Ended June 30, 2011 (Unaudited) 42 Consolidating Balance Sheet as of June 30, 2012(Unaudited) 43 Consolidating Balance Sheet as of December 31, 2011 44 Consolidating Statement of Cash Flows for the Six Months Ended June 30, 2012 (Unaudited) 45 Consolidating Statement of Cash Flows for the Six Months Ended June 30, 2011 (Unaudited) 46 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 49 Item 3. Quantitative and Qualitative Disclosures About Market Risk 72 Item 4. Controls and Procedures 72 PART II. OTHER INFORMATION Item 1. Legal Proceedings 73 Item 1A. Risk Factors 74 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 74 Item 3. Defaults Upon Senior Securities 74 Item 4. Submission of Matters to a Vote of Security Holders 74 Item 5. Other Information 74 Item 6. Exhibits 74 SIGNATURES 75 2 CERTAIN DEFINITIONS Unless otherwise noted, throughout this report, the terms “Radio One,” “the Company,” “we,” “our” and “us” refer to Radio One, Inc. together with its subsidiaries. Cautionary NoteRegarding Forward-Looking Statements This document contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. These forward-looking statements do not relay historical facts, but rather reflect our current expectations concerning future operations, results and events. All statements other than statements of historical fact are “forward-looking statements” including any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. You can identify some of these forward-looking statements by our use of words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “likely,” “may,” “estimates” and similar expressions.You can also identify a forward-looking statement in that such statements discuss matters in a way that anticipates operations, results or events that have not already occurred but rather will or may occur in future periods.We cannot guarantee that we will achieve any forward-looking plans, intentions, results, operations or expectations.Because these statements apply to future events, they are subject to risks and uncertainties, some of which are beyond our control that could cause actual results to differ materially from those forecasted or anticipated in the forward-looking statements.These risks, uncertainties and factors include (in no particular order), but are not limited to: • we are currently not in compliance with NASDAQ rules for continued listing of our Class A and Class D common shares; • the effects of continued global economic weakness, credit and equity market volatility, high unemployment and continued fluctuations in the U.S.and other world economies may have on our business and financial condition and the business and financial conditions of our advertisers; • our high degree of leverage and potential inability to refinance certain portions of our debt or finance other strategic transactions given fluctuations in market conditions; • continued fluctuations in the U.S. economy and the local economies of the markets in which we operate could negatively impact our ability to meet our cash needs and our ability to maintain compliance with our debt covenants; • fluctuations in the demand for advertising across our various media given the current economic environment; • risks associated with the implementation and execution of our business diversification strategy; • increased competition in our markets and in the radio broadcasting and media industries; • changes in media audience ratings and measurement technologies and methodologies; • regulation by the Federal Communications Commission (“FCC”) relative to maintaining our broadcasting licenses, enacting media ownership rules and enforcing of indecency rules; • changes in our key personnel and on-air talent; • increases in the costs of our programming, including on-air talent and content acquisitions costs; • financial losses that may be incurred due to impairment charges against our broadcasting licenses, goodwill and other intangible assets, particularly in light of the current economic environment; • increased competition from new media and technologies; • the impact of our acquisitions, dispositions and similar transactions;and • other factors mentioned in our filings with the Securities and Exchange Commission (“SEC”) including the factors discussed in detail in Part I, “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2011. You should not place undue reliance on these forward-looking statements, which reflect our views as of the date of this report. We undertake no obligation to publicly update or revise any forward-looking statements because of new information, future events or otherwise. 3 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (In thousands, except share data) NET REVENUE $ OPERATING EXPENSES: Programming and technical Selling, general and administrative, including stock-based compensation of $15 and $212, and $32 and $376, respectively Corporate selling, general and administrative, including stock-based compensation of $31 and $987, and $58 and $1,760, respectively Depreciation and amortization Impairment of long-lived assets — — Total operating expenses Operating income INTEREST INCOME 25 9 47 17 INTEREST EXPENSE LOSS ON RETIREMENT OF DEBT — — — GAIN ON INVESTMENT IN AFFILIATED COMPANY — — EQUITY IN INCOME OF AFFILIATED COMPANY — — OTHER EXPENSE, net 47 22 (Loss) income before (benefit from) provision for income taxes, noncontrolling interests in income of subsidiaries and income (loss) from discontinued operations ) ) (BENEFIT FROM) PROVISION FOR INCOME TAXES ) Net income (loss) from continuing operations ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS,net of tax 7 ) 21 ) CONSOLIDATED NET INCOME (LOSS) ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS CONSOLIDATED NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ $ $ ) $ BASIC NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS Continuing operations $ $ $ ) $ Discontinued operations, net of tax ) ) Net income (loss) attributable to common stockholders $ DILUTED NET INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS Continuing operations $ $ $ ) $ Discontinued operations, net of tax ) ) Net income (loss) attributable to common stockholders $ $ $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (In thousands) CONSOLIDATED NET INCOME (LOSS) $ $ $ ) $ NET CHANGE IN UNREALIZED LOSS ON INVESTMENT ACTIVITIES 23 56 56 COMPREHENSIVE INCOME (LOSS) (28,600 ) LESS:COMPREHENSIVE INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS $ (36,454 ) The accompanying notes are an integral part of these consolidated financial statements. 5 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of June 30, 2012 December31, 2011 (Unaudited) ASSETS (In thousands, except share data) CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance for doubtful accounts of $2,679 and $3,719, respectively Prepaid expenses Current portion of content assets Other current assets Current assets from discontinued operations 89 90 Total current assets CONTENT ASSETS, net PROPERTY AND EQUIPMENT, net GOODWILL RADIO BROADCASTING LICENSES LAUNCH ASSETS, net OTHER INTANGIBLE ASSETS, net LONG-TERM INVESTMENTS OTHER ASSETS NON-CURRENT ASSETS FROM DISCONTINUED OPERATIONS Total assets $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTEREST AND EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued interest Accrued compensation and related benefits Current portion of content payables Income taxes payable Other current liabilities Current portion of long-term debt Current liabilities from discontinued operations Total current liabilities LONG-TERM DEBT, net of current portion and original issue discount CONTENT PAYABLES, net of current portion OTHER LONG-TERM LIABILITIES DEFERRED TAX LIABILITIES NON-CURRENT LIABILITIES FROM DISCONTINUED OPERATIONS 24 29 Total liabilities REDEEMABLE NONCONTROLLING INTEREST STOCKHOLDERS’ EQUITY: Convertible preferred stock, $.001par value, 1,000,000shares authorized; no shares outstanding at June 30, 2012 and December 31, 2011, respectively — — Common stock— ClassA, $.001par value, 30,000,000shares authorized; 2,719,860 and 2,731,860 shares issued and outstanding as of June 30, 2012 and December31, 2011, respectively 3 3 Common stock— ClassB, $.001par value, 150,000,000shares authorized; 2,861,843 shares issued and outstanding as of June 30, 2012and December31, 2011, respectively 3 3 Common stock— ClassC, $.001par value, 150,000,000shares authorized; 3,121,048 shares issued and outstanding as of June 30, 2012and December31, 2011, respectively 3 3 Common stock— ClassD, $.001par value, 150,000,000shares authorized; 41,421,667 and 41,409,667 shares issued and outstanding as of June 30, 2012and December31, 2011, respectively 41 41 Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Noncontrolling interest Total equity Total liabilities, redeemable noncontrolling interest and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 RADIO ONE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY AND NONCONTROLLING INTEREST FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) Convertible Preferred Stock Common Stock Class A Common Stock Class B Common Stock Class C Common Stock Class D Accumulated Other Comprehensive (Loss) Income Additional Paid-In Capital Accumulated Deficit Noncontrolling Interest Total Equity (In thousands) BALANCE, as of December31, 2011 $
